DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges Request for Continued Examination and amendments/arguments filed 3/4/21.  The arguments set forth are addressed herein below. Claims 2-8 are pending, Claim 1 is canceled, Claims 2-6 are currently amended, and Claims 7-8 are newly added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 2:
A system for facilitating betting on race events comprising: a betting system interface comprising: a betting machine including a card swiper, wherein the betting machine is configured to receive a bet in response to user interaction, the bet comprising a first bet component and a second bet component, in which the first bet component is associated with a first race event and comprises a first bet amount, and in which the second bet component is associated with a second race event and comprises a second bet amount, and wherein the card swiper is configured to receive a payment 
In summary, in regards to claims 2-8, with emphasis on at least Independent Claim 2, the claimed invention focuses on a system for facilitating betting on race events comprising: a betting system interface comprising: a betting machine including a card swiper, wherein the betting machine is configured to receive a bet in response to user interaction, the bet comprising a first bet component and a second bet component, in which the first bet component is associated with a first race event and comprises a first bet amount, and in which the second bet component is associated with a second race event and comprises a second bet amount, and wherein the card swiper is 
The claimed limitations of at least “the betting machine is configured to receive a bet in response to user interaction, the bet comprising a first bet component and a second bet component, in which the first bet component is associated with a first race event and comprises a first bet amount, and in which the second bet component is associated with a second race event and comprises a second bet amount, and wherein 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “interface”, “machine”, “card swiper”, “printer”, “platform”, “memory”, “electronic record”, and “processor” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that the betting system interface “may include any suitable interface between a customer . . . and betting system platform,” including a physical interface, such as a track interface, or nonphysical interfaces, such as through a telephone operator or other communication networks (¶ 26-27).  Such communication network “may include any interconnection found on any communication network.” (¶ 28).  The applicant discloses that the “betting system platform” includes a processor that “may comprise any suitable processor that executes betting system software,” such as a CPU and a memory that may be any suitable memory device including RAM, ROM, DRAM, etc (¶ 33-34).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.   In addition to the above, it is known for an apparatus related to wagering to be made up of conventional components such as a card swiper, a printer, a memory, and at least one processor to perform generic functions.  Scott (US 2004/0009812: ¶ 20), Walker (US 6,527,638: Col. 12:6-17, Col. 
Nor do the dependent claims 3-8 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk)(managing of bets) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing bets) under 
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Accordingly, Claim 2 suggests “A system for facilitating betting on race events comprising: a betting system interface comprising: a betting machine including a card swiper, wherein the betting machine is configured to receive a bet in response to user interaction, the bet comprising a first bet component and a second bet component, in which the first bet component is associated with a first race event and comprises a first bet amount, and in which the second bet component is associated with a second race event and comprises a second bet amount, and wherein the card swiper is configured to receive a payment for the bet; and a printer; and a betting system platform coupled to the betting system interface by an electronic communication network, the betting system platform comprising: a memory; and at least one processor coupled to the memory, the at least one processor configured to: receive the bet from the betting system interface; store the received bet in the memory; receive electronic data indicative of race results via an the electronic communication network; determine whether the first bet component and the second bet components are winning bets based at least partially on the electronic data indicative of the race results; in response to determining that the first bet component and the second bet component are winning bets, cause the betting system interface to generate a printout via the printer indicating that the bet is a winning bet; in response to determining that the first bet component and the second bet component are winning bets, generate a particular number of electronic records in the memory that are indicative of jackpot bets for a first jackpot race event, in which the particular number is 
Paragraph 27 at best indicates:
“self-service betting machines 48 allow customers 20 to insert payment into the 
machine (such as cash or by using a voucher or a credit or debit card), place 
one or more traditional bets 30, jackpot qualifying bets 32, and/or jackpot 
bets 32, and receive a printout (such as a ticket, for example) indicating the 
bet or bets placed.  Printouts for winning bets may be inserted into the 
self-service betting machine, such as to receive a payment voucher (which may 
be used to receive a payout from a teller 44) or to place additional bets 12.  
In other embodiments, self-service betting machines 48 allow customers 20 to 
use a credit or debit card to place bets 12.  The credit or debit card may have 
an associated account, which may be a betting account provided and/or managed 
by a betting account provider.  In some embodiments, after the race event is 
completed, a customer 20 may insert or swipe his or her credit or debit card in 
the self-service betting machines 48 in order to update the balance on the 
card.  Self-service betting machines 48 may also allow the customer 20 to print 
out payment vouchers which may be presented to a teller 44 in order to receive 
payments.”
	 The specification is silent in regards to the at least one processor of the betting system platform configured to at least: “in response to determining that the first bet component and the second bet component are winning bets, cause the betting system interface to generate a printout via the printer indicating that the bet is a winning bet”.  The specification at best suggests that the apparatus (betting system interface) provides a printout indicating the bet or bets placed (¶ 27), but does not suggest in response to determining that the first bet component and the second bet component are winning 
	Additionally, the specification is silent in regards to the betting system platform configure to: “in response to determining that the first bet component and the second bet component are winning bets, generate a particular number of electronic records in the memory that are indicative of jackpot bets for a first jackpot race event, in which the particular number is based at least in part upon the first bet amount and the second bet amount”.  At best ¶ 61 indicates in response to determining that the first bet component and the second bet component are winning bets, award a particular number of jackpot bets for a first jackpot race event, in which the particular number is based at least in part upon the first bet amount and the second bet amount of the corresponding first bet component and the second bet component; however, there is not indication of generating a particular number of electronic records in the memory.
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 6/12/20 have been fully considered but they are not persuasive in part.

112 rejection
The applicants arguments with respect to the 35 U.S.C. § 112 have been fully considered, but are moot in view of the current rejection that reflects the amended claims that are drawn towards the system for facilitating betting on race events.
101 rejection
Applicant argues that:
2019 PEG – Step 2A, Prong 1:
“Given that claim 2 requires a particular machine, the claims are not directed to an abstract idea (of law of nature or natural phenomenon) and Step 2A of the 2019 PEG leads to a result that the claims qualify as eligible subject matter.”
The examiner respectfully disagrees.  The claims recite a judicial exception in the form of an abstract idea pertaining to managing/conducting bets for a jackpot race event (see above rejection, Prong One requires an evaluation whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG (falling within at least one of the grouping of abstract ideas), a law of nature, or a natural phenomenon)) falling under subgroups of fundamental economic principles or practices (including hedging, insurance, mitigating risk)(managing/conducting bets for jackpot race event) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing/conducting the bets) under the grouping of Certain Methods of Organizing Human Activity.  The claimed invention requires generic computer elements to implement the abstract idea.  “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301).
2019 PEG – Step 2A, Prong 2:
Applicant argues that the claimed limitations are not “fundamental economic practices” as it relates to “U.S. Bancorp v. Solutran, Inc., CBM No. 2014-00076, at pages 13-14 (Decision dated August 7, 2014) (finding that "receiving said paper checks and scanning said checks with a digital scanner" and "comparing by a computer said digital images" are not fundamental economic practices)”.  However, the examiner respectfully disagrees due to the fact that the claimed limitations don’t focus on receiving paper checks and scanning said checks with a digital scanner and comparing by a computer said digital images e.g. Bancorp is not applicable.  The instant claimed limitations focus on an abstract idea pertaining to managing/conducting bets for a jackpot race event, falling under the grouping of Certain Methods of Organizing Human Activity (Prong 1), using generic components to implement the abstract idea.
Applicant argues that “betting system reduces the risk of over-consumption of network resources. For example, Applicant's system is configured to generate and place jackpot bets on a jackpot race subsequent to, and based upon, "the results of qualifying races which are spread throughout the day" (para. [0007]). Applicant teaches that this also results in "bets placed by bettors on the qualifying races are also spaced throughout the day" (ibid.). Paragraph [0007] teaches that Applicant's system has several technical advantages over prior systems, including reduced usage of network resources (emphasis added): "[T]he betting system will receive bets from bettors over a larger period of time throughout the course of the day. In this way, the load on the network resources is spread throughout the day. This technical advantage is applicable to the settling of the bets as well as the placing of bets on the races. For example, just 
The applicant argues that the claimed limitations are similar to that of Bascom and DDR Holdings as it relates to the improvements rooted in computer technology and that the “claims are directed to a particular, practical application that limits the use of the alleged abstract idea in a way that renders the claims patent-eligible. The claimed betting system improves the management of bets in a way that reduces network resources, increases speed across the system including the electronic communication network, and improves efficiency of the system, and that practical application is more than just the alleged abstract idea. The above noted features place meaningful limitations on the claimed subject matter that uses it in a meaningful way and renders the claims more than an attempt to monopolize a judicial exception”.
In regard to Bascom, the claimed invention related to the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to the each end user gives the filtering tool both the benefits of a filter on the ISP server.  Bascom explained that the "inventive concept" rests on taking advantage of the ability of at least some ISPs to identify individual accounts that communicate with the ISP server, and to associate a request for the Internet content with a specific individual account. Filtering content on the Internet was already a known concept, and the patent describes how its particular arrangement of elements is a technical improvement over the prior art ways of filtering such content.  The courts reasoned that Bascom claims a technology-based solution to filter content on the Bascom contained an “inventive concept” within the ordered combination of claim limitations to transform the abstract idea of filtering content into a particular, practical application of that abstract idea.
In regards to DDR, the “The patent at issue in that case dealt with a problem unique to the Internet: Internet users visiting one web site might be interested in viewing products sold on a different web site, but the owners of the first web site did not want to constantly redirect users away from their web site to a different web site. Id. at 1257–58. The claimed solution used a series of steps that created a hybrid web page incorporating “look and feel” elements from the host web site with commerce objects from the third-party web site. Id. The patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. Id. at 1256–57, 1259.”(Derived from INTELLECTUAL VENTURES I LLC v. CAPITAL ONE FINANCIAL (Federal Circuit – 2014-1506, July 6, 2015))
In view of the above, the instant claims do not address problems unique to the Internet; therefore, Bascom and DDR has no applicability.
 The examiner reiterates that the claimed limitations amount to judicial exception that is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 
The examiner contends that the claims are drawn to managing/conducting bets for a jackpot race event applied to computer components and a computer network and not a technical solution to a technical problem e.g. not an improvement to the technology or a computer itself.  Paragraph 7 of the specification suggests that “a spike in betting activity within a small period of time can cause an over consumption of network resources.  By having a jackpot race at the end of the racing day, for example, where the bets placed on this race are is linked to the results of qualifying races which are spread throughout the day, bets placed by bettors on the qualifying races are also spaced throughout the day.  Therefore the betting system will receive bets from bettors over a larger period of time throughout the course of the day.  In this way, the load on the network resources is spread throughout the day.  This technical advantage is applicable to the settling of the bets as well as the placing of bets on the races.  For example, just as with placing and receiving bets under the present disclosure, the winning bets under the present disclosure may be determined and paid over a larger period of time.  This also frees up network resources, increases speed and throughput efficiency”.  However, the claim language does not suggest any limitations to achieve such an improvement e.g. there is no suggestion of the claimed limitations pertaining to arguendo, even if the claimed reflected above, taking bets over a long period of time would be included in or part of the abstract idea itself. At least based on the above, the teachings of paragraph 7 in view of the claimed amendments and arguments fail to suggest an any improvement in the functioning of the computer itself.
2019 PEG – Step 2B:
Applicant argues that:
The “Office Action does not establish that configuring the at least one processor "in response to determining that the first bet component and the second bet component are winning bets, generate a particular number of electronic records in the memory that are indicative of jackpot bets for a first jackpot race event, in which the particular number is based at least in part upon the first bet amount and the second bet amount" is well-understood, routine or conventional in accordance with the Berkheimer Memo (see Final at pp. 5-7)”.  However, the examiner contends that such features are part of the abstract idea itself as indicated in Step 2A, Prong 1 in the 101 rejection as noted 
The examiner reiterates that the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “interface”, “machine”, “card swiper”, “printer”, “platform”, “memory”, “electronic record”, and “processor” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system and/or the extent to which a computer performs/implements the functions of the system. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject 
In addition to the above, Ornstein (US 5,570,885: Col. 3:62-65) and Schneier (US 6,099,408: Col. 7:6-17) teach that the use of memory is well-understood, well-known, known, traditional, routine, or conventional in the art to store records of wagers/bet.  
As such based on the above, the 101 rejection is herein maintained and clarified to reflect the amended limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/TRAMAR HARPER/Primary Examiner, Art Unit 3715